   Case 1:21-cv-00326-MN Document 1 Filed 03/02/21 Page 1 of 15 PageID #: 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

BRYAN ANDERSON,                                  )
                                                 )      Case No. ______________
                        Plaintiff,               )
                                                 )
            v.                                   )      COMPLAINT FOR VIOLATIONS OF
                                                 )      THE FEDERAL SECURITIES LAWS
SENECA BIOPHARMA, INC., KENNETH                  )
C. CARTER, CRISTINA CSIMMA,                      )      JURY TRIAL DEMANDED
MARY ANN GRAY, DAVID J. MAZZO,                   )
and BINXIAN WEI,                                 )
                                                 )
                        Defendants.
                                                 )

       Plaintiff Bryan Anderson (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                         NATURE AND SUMMARY OF THE ACTION

       1.        This action is brought by Plaintiff against Seneca Biopharma, Inc. (“Seneca” or the

“Company”) and the members of Seneca’s Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed

transaction, pursuant to which Seneca will merge with Leading BioSciences, Inc. (“LBS”) through

Seneca’s wholly owned subsidiary Townsgate Merger Sub 1, Inc. (“Merger Sub”) (the “Proposed

Transaction”).

       2.        On December 17, 2020, Seneca and LBS issued a joint press release announcing

that they had entered into an Agreement and Plan of Merger dated December 16, 2020 (the
  Case 1:21-cv-00326-MN Document 1 Filed 03/02/21 Page 2 of 15 PageID #: 2




“Merger Agreement”). Under the terms of the Merger Agreement, LBS shareholders will receive

0.1539 shares of Seneca common stock for each LBS share they own (the “Merger

Consideration”).    Upon closing of the merger, LBS stockholders are expected to own

approximately 73.8% of the combined company’s stock, while Seneca stockholders are expected

to own approximately 26.2%.

         3.   On February 11, 2021, Seneca filed a Form 424B3 Prospectus (“Prospectus”) with

the SEC. The Prospectus, which recommends that Seneca stockholders vote in favor of the

Proposed Transaction, omits or misrepresents material information concerning, among other

things: (i) the background of the Proposed Transaction; (ii) the Company’s and LBS’ financial

projections and the data and inputs underlying the financial valuation analyses that support the

fairness opinion provided by the transaction committee of the Board’s (“Transaction Committee”)

financial advisor, Cassel Salpeter & Co., LLC (“Cassel Salpeter”); and (iii) the potential conflicts

of interest faced by the Company’s financial advisors, Hibiscus Bioventures (“Hibiscus”) and

Solebury Capital LLC (“Solebury”). The failure to adequately disclose such material information

constitutes a violation of Sections 14(a) and 20(a) of the Exchange Act as Seneca stockholders

need such information in order to make a fully informed decision whether to vote in favor of the

Proposed Transaction.

         4.   In short, unless remedied, Seneca’s public stockholders will be forced to make a

voting decision on the Proposed Transaction without full disclosure of all material information

concerning the Proposed Transaction being provided to them. Plaintiff seeks to enjoin the

stockholder vote on the Proposed Transaction unless and until such Exchange Act violations are

cured.




                                               -2-
   Case 1:21-cv-00326-MN Document 1 Filed 03/02/21 Page 3 of 15 PageID #: 3




                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District.

                                           THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Seneca.

        9.       Defendant Seneca is a Delaware corporation with its principal executive offices

located at 20271 Goldenrod Lane, Germantown, Maryland 20876. Seneca is a clinical-stage

biopharmaceutical company developing novel treatments for diseases of high unmet medical need.

Seneca’s shares trade on the Nasdaq Global Select Market under the ticker symbol “SNCA.”

        10.      Defendant Kenneth C. Carter (“Carter”) has been Executive Chairman of the

Company and a director since January 2019.

        11.      Defendant Cristina Csimma (“Csimma”) has been a director of the Company since

September 2017.




                                                 -3-
   Case 1:21-cv-00326-MN Document 1 Filed 03/02/21 Page 4 of 15 PageID #: 4




        12.    Defendant Mary Ann Gray (“Gray”) has been a director of the Company since July

2019.

        13.    Defendant David J. Mazzo (“Mazzo”) has been a director of the Company since

June 2019.

        14.    Defendant Binxian Wei (“Wei”) has been a director of the Company since February

2019.

        15.    Defendants identified in paragraphs 10-14 are referred to herein as the “Board” or

the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

        16.    LBS is developing novel therapeutics designed to improve human health through

therapeutic protection of the gastrointestinal mucosal barrier. LBS’ initial focus is combatting the

interruption of GI function (ileus) following major surgery in order to reduce recovery times and

shorten the duration of patient hospital stays. Additionally, LBS believes that its investigational

therapies have the potential to prevent the formation of postoperative adhesions (reducing hospital

re-admissions and additional surgeries), as well as to address the myriad health conditions and

complications associated with chronic disruption of the gastrointestinal mucosal barrier.

        17.    Merger Sub is a Delaware corporation and wholly-owned subsidiary of Seneca.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company

        18.    Historically, Seneca has been primarily focused on the research and development

of nervous system therapies based on its proprietary human neural stem cells (“NSI-566”) and

small molecule compounds (“NSI-189”) with the ultimate goal of gaining U.S. Food and Drug

Administration (“FDA”) approval to market and commercialize such therapies. In early 2019,




                                               -4-
   Case 1:21-cv-00326-MN Document 1 Filed 03/02/21 Page 5 of 15 PageID #: 5




Seneca commenced a strategic assessment of its clinical programs to determine how to maximize

shareholder value. As a result, Seneca subsequently initiated an:

   •   in-licensing and acquisition strategy in which it is evaluating novel therapeutics that could

       benefit from Company development experience with the goal of developing such

       technologies for commercialization; and

   •   out-licensing strategy to find partners to acquire or license NSI-566 and NSI-189.

       19.     In early 2019, Seneca engaged Hibiscus and initiated an in-licensing and/or

acquisition strategy to expand its product pipeline. Seneca’s in-licensing strategy consists of

evaluating novel therapeutics that could be synergistic to it with the goal of developing such

candidates for commercialization. In December 2019, Seneca further expanded this initiative and

engaged Solebury to help explore Seneca’s available strategic alternatives, including possible

mergers and business combinations, a sale of part or all of Seneca’s assets, and collaboration and

licensing arrangements.

The Proposed Transaction

       20.     On December 17, 2020, Seneca and LBS issued a joint press release announcing

the Proposed Transaction, which states, in relevant part:

       GERMANTOWN, Md. and CARLSBAD, Calif., Dec. 17, 2020 -- Seneca
       Biopharma, Inc. (Nasdaq: SNCA) (“Seneca”), and Leading BioSciences, Inc.
       (“LBS”), a privately held company focused on developing novel therapeutics to
       improve human health through therapeutic protection of the gastrointestinal (“GI”)
       mucosal barrier, announced today that they have entered into a definitive agreement
       under which a wholly owned subsidiary of Seneca will merge with LBS in an all-
       stock transaction. The combined company will focus on advancing LBS’s lead
       pipeline asset, LB1148, in clinical studies to evaluate its potential to improve
       restoration of normal GI function following major surgery and reduce certain
       postoperative complications such as abdominal adhesions. Upon completion of the
       merger, the company is expected to operate under the name Palisade Bio, Inc. and
       trade on the Nasdaq Capital Market under the ticker symbol PALI.




                                               -5-
Case 1:21-cv-00326-MN Document 1 Filed 03/02/21 Page 6 of 15 PageID #: 6




   Altium Capital has agreed to invest $22.5 million at the close of the merger, subject
   to customary conditions. The private placement financing will help fund continued
   development of the combined company's clinical programs, including LB1148, and
   is expected to close immediately prior to the completion of the merger.

   LB1148 is a Phase 3-ready, patent-protected, oral formulation of a broad-spectrum
   serine protease inhibitor designed to neutralize the activity of potent digestive
   proteases that are released from the gut during surgery, which in turn contribute to
   the temporary loss of normal gastrointestinal function and formation of
   postoperative adhesions. By inhibiting the activity of these digestive proteases,
   LB1148 has the potential to prevent damage to GI tissues, accelerate the time to
   return of normal GI function, and shorten the duration of costly post-surgery
   hospital stays.

   “This is a transformational event for Leading BioSciences, and a critical next step
   in the evolution of the Company. Through this merger, the newly formed Palisade
   Bio will be optimally positioned to advance our lead drug candidate LB1148
   through the final phases of clinical development for FDA approval,” said Tom M.
   Hallam, Ph.D., chief executive officer of LBS. “We are excited to commence
   pivotal studies with LB1148 in our first indication to reduce the time to return to
   normal postoperative GI function following neonatal open-heart surgery. This oral
   therapeutic has the potential to be transformative for improving outcomes in
   multiple surgery indications.”

   Kenneth C. Carter, Ph.D., executive chairman of Seneca, remarked, “Following an
   extensive review of strategic alternatives, we believe that this merger with Leading
   BioSciences is in the best interest of Seneca's stockholders, and has the potential to
   deliver both near- and long-term value to the stockholders. The strength and
   dedication of the Leading BioSciences leadership team, combined with their highly
   differentiated pipeline assets and enthusiastic support from leading clinicians,
   provides a compelling foundation for future success for all stakeholders, and they
   have our full support.”

   About the Proposed Transaction

   The merger is structured as a stock-for-stock transaction whereby all of LBS’s
   outstanding shares of capital stock and securities exercisable for LBS’s common
   stock will be exchanged for Seneca common stock and securities exercisable for
   Seneca common stock. On a pro forma basis and based upon the number of shares
   of Seneca common stock to be issued or issuable in the merger, it is anticipated that
   Seneca equity holders immediately following the merger will own approximately
   26.2% of the combined company and LBS equity holders (inclusive of investors in
   the financing) immediately following the merger will own approximately 73.8% of
   the combined company on a fully diluted basis using an adjusted treasury stock
   method.




                                           -6-
   Case 1:21-cv-00326-MN Document 1 Filed 03/02/21 Page 7 of 15 PageID #: 7




       Shareholders of Seneca will also receive one contingent value right (“CVR”) for
       each share of Seneca common stock (including any warrants exercisable for shares
       of Seneca common stock) as a dividend. This will entitle the holder to receive, in
       certain circumstances, a certain percentage the net proceeds, if any, derived from
       the sale or license of the intellectual property of Seneca. Full details of the CVR
       agreement will be contained in Seneca’s S-4 to be filed with the SEC.

       Final share exchange allocations will be subject to adjustment based on Seneca’s
       net cash balance at the time of closing. The transaction has been approved by the
       board of directors of both companies. The merger is expected to close in the first
       half of 2021 subject to the approval of Seneca stockholders at a special stockholder
       meeting, the approval of LBS stockholders, the closing of the financing, as well as
       other customary conditions.

Insiders’ Interests in the Proposed Transaction

       21.     Seneca insiders are the primary beneficiaries of the Proposed Transaction, not the

Company’s public stockholders. The Board and the Company’s executive officers are conflicted

because they will have secured unique benefits for themselves from the Proposed Transaction not

available to Plaintiff and the public stockholders of Seneca.

       22.     Notably, certain Company insiders will secure positions for themselves with the

combined company. For example, defendants Csimma, Gray, and Wei will serve on the board of

directors of the combined company upon closing the merger.

       23.     Further, if they are terminated in connection with the Proposed Transaction, Seneca

insiders stand to receive substantial cash severance payments as set forth in the following table:




The Prospectus Contains Material Misstatements and Omissions

       24.     The defendants filed a materially incomplete and misleading Prospectus with the

SEC and disseminated it to Seneca’s stockholders. The Prospectus misrepresents or omits material




                                               -7-
   Case 1:21-cv-00326-MN Document 1 Filed 03/02/21 Page 8 of 15 PageID #: 8




information that is necessary for the Company’s stockholders to make an informed decision

whether to vote in favor of the Proposed Transaction.

       25.     Specifically, as set forth below, the Prospectus fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning, among other things: (i) the background of the Proposed Transaction; (ii) the

Company’s and LBS’ financial projections and the data and inputs underlying the financial

valuation analyses that support the fairness opinion provided by the Transaction Committee’s

financial advisor, Cassel Salpeter; and (iii) the potential conflicts of interest of the Company’s

financial advisors, Hibiscus and Solebury. Accordingly, Seneca stockholders are being asked to

vote for the Proposed Transaction without all material information at their disposal.

Material Omissions Concerning the Background of the Proposed Transaction

       26.     The Prospectus fails to disclose material information concerning the background of

the Proposed Transaction.

       27.     For example, the Prospectus fails to disclose whether the Company entered into

confidentiality agreements with any parties during the sale process that include “don’t-ask, don’t-

waive” (“DADW”) standstill provisions that are presently precluding any of these parties from

submitting a proposal to the Company.

       28.     The failure to disclose the existence of DADW provisions creates the false

impression that any of the potential buyers who entered into confidentiality agreements could make

a superior proposal to the Company.        If those confidentiality agreements contain DADW

provisions, then those potential buyers can only make a superior proposal by (i) breaching the

confidentiality agreement—since in order to make the superior proposal, they would have to ask




                                               -8-
   Case 1:21-cv-00326-MN Document 1 Filed 03/02/21 Page 9 of 15 PageID #: 9




for a waiver, either directly or indirectly; or by (ii) being released from the agreement, which if

action has been done, is omitted from the Prospectus.

       29.      Any reasonable Seneca stockholder would deem the fact that the most likely

topping bidders for the Company may be precluded from making a topping bid for the Company

to significantly alter the total mix of information.

       30.      Additionally, the Prospectus fails to disclose the terms and values for each of the

proposals and indications of interest submitted by parties during the sales process leading up to

the Proposed Transaction.

       31.      The omission of this information renders the statements in the “Background of the

Merger” section of the Prospectus false and/or materially misleading in contravention of the

Exchange Act.

Material Omissions Concerning the Company’s and LBS’ financial projections and Cassel
Salpeter’s Financial Analyses

       32.      First, the Prospectus completely omits Seneca’s and LBS’ financial projections as

well as any projections for the combined company.

       33.      Additionally, the Prospectus describes Cassel Salpeter’s fairness opinion and the

various valuation analyses performed in support of its opinion. However, the description of Cassel

Salpeter’s fairness opinion and analyses fails to include key inputs and assumptions underlying

these analyses. Without this information, as described below, Seneca’s public stockholders are

unable to fully understand these analyses and, thus, are unable to determine what weight, if any,

to place on Cassel Salpeter’s fairness opinion in determining whether to vote in favor of the

Proposed Transaction.




                                                 -9-
  Case 1:21-cv-00326-MN Document 1 Filed 03/02/21 Page 10 of 15 PageID #: 10




       34.      With respect to Cassel Salpeter’s Selected Companies Analysis, the Prospectus

fails to disclose the multiples and financial metrics for each of the comparable companies analyzed

and the revenue projections utilized in the analysis.

       35.     With respect to Cassel Salpeter’s Selected Initial Public Offerings Analysis, the

Prospectus fails to disclose: (i) the individual multiples and metrics for each of the IPOs observed

in the analysis; and (ii) Cassel Salpeter’s basis for applying a multiple range of 0.7x to 1.0x. to

LBS’ invested capital.

       36.     Without such undisclosed information, Seneca stockholders cannot evaluate for

themselves whether the financial analyses performed by Cassel Salpeter were based on reliable

inputs and assumptions or whether they were prepared with an eye toward ensuring that a positive

fairness opinion could be rendered in connection with the Proposed Transaction. In other words,

full disclosure of the omissions identified above is required in order to ensure that stockholders

can fully evaluate the extent to which Cassel Salpeter’s opinion and analyses should factor into

their decision whether to vote in favor of or against the Proposed Transaction.

       37.     The omission of this material information renders the statements in the “Opinion of

the Financial Advisor to the Seneca Transaction Committee” section of the Prospectus false and/or

materially misleading in contravention of the Exchange Act.

Material Omissions Concerning the Company’s Financial Advisors’ Potential Conflicts of
Interest

       38.     The Prospectus fails to disclose material information concerning the potential

conflicts of interest faced by the Company’s financial advisors, Hibiscus and Solebury.

       39.     Specifically, the Prospectus fails to disclose the terms of Hibiscus’ and Solebury’s

engagements, including: (i) the amount of compensation Hibiscus and Solebury have received or

will receive in connection with their engagements; (ii) the amount Hibiscus and Solebury’s




                                               - 10 -
  Case 1:21-cv-00326-MN Document 1 Filed 03/02/21 Page 11 of 15 PageID #: 11




compensation that is contingent upon the consummation of the Proposed Transaction; (iii) any past

services Hibiscus and Solebury have performed for any parties to the Merger Agreement or their

affiliates; (iv) the timing and nature of such services; and (v) the amount of compensation received

by Hibiscus and Solebury for providing such services.

       40.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       41.     The omission of this material information renders the statements in the

“Background of the Merger” section of the Prospectus false and/or materially misleading in

contravention of the Exchange Act.

       42.     The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include this

information in the Prospectus. Absent disclosure of the foregoing material information prior to

the stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of Seneca

will be unable to make an informed voting decision in connection with the Proposed Transaction

and are thus threatened with irreparable harm warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                              COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       43.     Plaintiff repeats all previous allegations as if set forth in full.

       44.     During the relevant period, defendants disseminated the false and misleading

Prospectus specified above, which failed to disclose material facts necessary to make the




                                                 - 11 -
  Case 1:21-cv-00326-MN Document 1 Filed 03/02/21 Page 12 of 15 PageID #: 12




statements, in light of the circumstances under which they were made, not misleading in violation

of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       45.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Prospectus. The Prospectus was

prepared, reviewed, and/or disseminated by the defendants. It misrepresented and/or omitted

material facts, including material information about the background of the Proposed Transaction,

the Company’s and LBS’ financial projections and the data and inputs underlying the financial

valuation analyses that support the fairness opinion provided by the Transaction Committee’s

financial advisor, Cassel Salpeter, and the potential conflicts of interest of the Company’s financial

advisors. The defendants were at least negligent in filing the Prospectus with these materially false

and misleading statements.

       46.     The omissions and false and misleading statements in the Prospectus are material

in that a reasonable stockholder would consider them important in deciding how to vote on the

Proposed Transaction.

       47.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       48.     Because of the false and misleading statements in the Prospectus, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                   Claims Against the Individual Defendants for Violations
                            of Section 20(a) of the Exchange Act

       49.     Plaintiff repeats all previous allegations as if set forth in full.




                                                 - 12 -
  Case 1:21-cv-00326-MN Document 1 Filed 03/02/21 Page 13 of 15 PageID #: 13




       50.     The Individual Defendants acted as controlling persons of Seneca within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Seneca, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Prospectus filed with

the SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.

       51.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Prospectus and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       52.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Prospectus at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Prospectus.

       53.     In addition, as the Prospectus sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Prospectus purports to describe the various issues and information that they

reviewed and considered—descriptions the Company directors had input into.

       54.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.




                                                - 13 -
  Case 1:21-cv-00326-MN Document 1 Filed 03/02/21 Page 14 of 15 PageID #: 14




       55.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Seneca stockholders will

be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Seneca, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until defendants disclose and disseminate the

material information identified above to Seneca stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

as well as SEC Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.




                                                - 14 -
Case 1:21-cv-00326-MN Document 1 Filed 03/02/21 Page 15 of 15 PageID #: 15




                                      JURY DEMAND

     Plaintiff demands a trial by jury.

Dated: March 2, 2021                               LONG LAW, LLC

                                          By       /s/ Brian D. Long
OF COUNSEL                                         Brian D. Long (#4347)
WEISSLAW LLP                                       3828 Kennett Pike, Suite 208
Richard A. Acocelli                                Wilmington, DE 19807
1500 Broadway, 16th Floor                          Telephone: (302) 729-9100
New York, New York 10036                           Email: BDLong@longlawde.com
Telephone: (212) 682-3025
Facsimile: (212) 682-3010                          Attorneys for Plaintiff
Email: racocelli@weisslawllp.com




                                          - 15 -
